Moyer, C.J.
The administrator argues, inter alia, that the court of appeals erred by applying the plain error doctrine to reverse the judgment of the trial court. We concur, and find our affirmance on that issue to be dispositive of the appeal presented by the administrator.
This case was tried on the administrator’s theory that Davidson, as the owner of property upon which Goldfuss entered as a trespasser, owed Goldfuss a duty of ordinary care in exercising any privilege he might have had to protect his property, even if Goldfuss entered the premises with the intent to commit theft offenses. At no time did Davidson challenge the administrator’s theory of liability, nor did Davidson assert in the trial court either that he owed no duty to Goldfuss or that the duty was merely to refrain from willful or wanton conduct. Rather, as the court of appeals acknowledged, Davidson made that assertion for the first time after trial. Throughout the trial court proceedings, Davidson acquiesced in the administrator’s characterization of the claim as one sounding in negligence, to which the defense of comparative negligence was applicable.
At the conclusion of the charge to the jury, the trial court inquired of counsel whether the court had “failed to state any portion of the law.” When counsel for the administrator urged the court to further instruct on the element of foreseeability, Davidson’s counsel objected, stating, “I think the charge was adequately stated.” Only after the jury returned its verdict finding that Davidson was seventy-five percent negligent in Goldfuss’s death and Goldfuss was only twenty-five percent negligent did Davidson assert that the duty owed by Davidson to Goldfuss was other than one of ordinary care. In short, Davidson did not suggest *121to the trial court that its proposed instruction as to the requisite standard of care was erroneous at a time when the alleged error could have been corrected, ie., before the jury commenced its deliberation.
Civ. R. 51(A) provides that “[o]n appeal, a party may not assign as error the giving or the failure to give any instruction unless the party objects before the jury retires to consider its verdict, stating specifically the matter objected to and the grounds of the objection.” Similarly, we have long recognized, in civil as well as criminal cases, that failure to timely advise a trial court of possible error, by objection or otherwise, results in a waiver of the issue for purposes of appeal. See Gallagher v. Cleveland Browns Football Co. (1996), 74 Ohio St.3d 427, 436-437, 659 N.E.2d 1232, 1240; Buchman v. Wayne Trace Local School Dist. Bd. of Edn. (1995), 73 Ohio St.3d 260, 271, 652 N.E.2d 952, 961; Villella v. Waikem Motors, Inc. (1989), 45 Ohio St.3d 36, 40, 543 N.E.2d 464, 468-469; State v. Awan (1986), 22 Ohio St.3d 120, 22 OBR 199, 489 N.E.2d 277; Snyder v. Stanford (1968), 15 Ohio St.2d 31, 38, 44 O.O.2d 18, 22, 238 N.E.2d 563, 569.
Although in criminal cases “[p]lain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court,” Crim.R. 52(B), no analogous provision exists in the Rules of Civil Procedure. The plain error doctrine originated as a criminal law concept. In applying the doctrine of plain error in a civil case, reviewing courts must proceed with the utmost caution, limiting the doctrine strictly to those extremely rare cases where exceptional circumstances require its application to prevent a manifest miscarriage of justice, and where the error complained of, if left uncorrected, would have a material adverse effect on the character of, and public confidence in, judicial proceedings. Schade, 70 Ohio St.2d at 209, 24 O.O.3d at 317, 436 N.E.2d at 1003; LeFort v. Century 21-Maitland Realty Co. (1987), 32 Ohio St.3d 121, 124, 512 N.E.2d 640, 643; Cleveland Elec. Illum. Co. v. Astorhurst Land Co. (1985), 18 Ohio St.3d 268, 275, 18 OBR 322, 327-328, 480 N.E.2d 794, 800. The case at bar does not represent this kind of exceptional case.
We recognize that appellate courts presented with cases in which they believe error was committed may well be confronted with conflicting interests. Reviewing courts desire to see justice done; they also appreciate the importance of consistent application of procedural rules which promote expeditious and uniform resolution of disputes in our adversary system of litigation.
While invocation of the plain error doctrine is often justified in order to promote public confidence in the judicial process, “[it is doubtful that] the public’s confidence in the jury system is undermined by requiring parties to live with the results of errors that they invited, even if the errors go to ‘crucial matters.’ In fact, the idea that parties must bear the cost of their own mistakes at trial is a central presupposition of our adversarial system of justice.” Montalvo v. Lapez *122(1994), 77 Hawaii 282, 305, 884 P.2d 345, 368 (Nakayama, J., concurring in part and dissenting in part). Moreover, the determination of a miscarriage of justice is often subjective. Litigants whose cases have been thwarted by statutes of limitations or whose appeals have been dismissed for failure to timely file a notice of appeal may believe they have suffered a miscarriage of justice. Nevertheless, it is well established that failure to follow procedural rules can result in forfeiture of rights.
Parties in civil litigation choose their own counsel who, in turn, choose their theories of prosecuting and defending. The parties, through their attorneys, bear responsibility for framing the issues and for putting both the trial court and their opponents on notice of the issues they deem appropriate for jury resolution. See Gallagher, 74 Ohio St.3d at 433 and 436, 659 N.E.2d at 1238 and 1239-1240. An unsuccessful civil litigant may not obtain a new trial based upon the bare assertion that his or her attorney was ineffective. To so hold would unfairly shift the loss caused by poor strategy decisions, miscalculations, or errors from the party responsible to the innocent opponent. See Roth v. Roth (1989), 65 Ohio App.3d 768, 776, 585 N.E.2d 482, 487. See, also, Deppe v. Tripp (C.A.7, 1988), 863 F.2d 1356, 1361 (“Requiring a nonerring party to bear the burden of his opponent’s errors may not be reasonable in many circumstances and in fact may [itself] constitute a miscarriage of justice.”). If an attorney’s representation has fallen below professional standards, remedies are available in a malpractice action. Roth, 65 Ohio App.3d at 776, 585 N.E.2d at 487; GTE Automatic Elec., Inc. v. ARC Industries, Inc. (1976), 47 Ohio St.2d 146, 152, 1 O.O.3d 86, 89, 351 N.E.2d 113, 117.
We do not hold that application of the plain error doctrine may never be appropriate in civil cases. However, we do reaffirm and emphasize that the doctrine is sharply limited to the extremely rare case involving exceptional circumstances where the error, left unobjected to at the trial court, rises to the level of challenging the legitimacy of the underlying judicial process itself.
Exceptions to the requirements of Civ.R. 51(A) should be granted “only in circumstances where the error has seriously affected the basic fairness, integrity, or public reputation of the judicial process.” Yungwirth v. McAvoy (1972), 32 Ohio St.2d 285, 288, 61 O.O.2d 504, 505-506, 291 N.E.2d 739, 741. The plain error doctrine should never be applied to reverse a civil judgment simply because a reviewing court disagrees with the result obtained in the trial court, or to allow litigation of issues which could easily have been raised and determined in the initial trial.
We therefore hold that in appeals of civil cases, the plain error doctrine is not favored and may be applied only in the extremely rare case involving exceptional circumstances where error, to which no objection was made at the trial court, *123seriously affects the basic fairness, integrity, or public reputation of the judicial process, thereby challenging the legitimacy of the underlying judicial process itself.
Because we find the plain error doctrine to be inapplicable in this case, it is unnecessary for us to determine whether the court of appeals was correct in holding that the administrator should have been held to the burden of proving that Davidson acted willfully or wantonly to cause the death of Goldfuss in order to establish a prima facie case.
Having concluded that the court of appeals should not have reversed the judgment of the trial court based on application of the plain error doctrine, we consider next the issues raised by Davidson in the cross-appeal.
Davidson first argues that public policy precludes recovery for injuries sustained in the commission of a felony. We reject this proposition.
The law should not encourage vigilantism. This court has recognized that an owner of property acting in good faith is justified in using as much force as is reasonably necessary to protect his or her property against one who is feloniously attempting to steal it. We have, however, further recognized the well-established rule that a plaintiff injured by the actions of private citizens may be entitled to recover even if that plaintiff was engaged in criminal activity at the time of his injury, if the force used exceeded that which was reasonable and necessary to repel and prevent the felony. Allison v. Fiscus (1951), 156 Ohio St. 120, 45 O.O. 128, 100 N.E.2d 237, at paragraphs one, four and five of the syllabus.
Indeed, in Allison this court was confronted with the argument now presented by Davidson that “because of plaintiffs unlawful conduct he is not entitled to recover any damages against defendant.” Id. at 123, 45 O.O. at 130, 100 N.E.2d at 239. The argument was rejected in Allison, despite recognition by this court that the plaintiff “was engaged in the commission of a felony, punishable by imprisonment in the penitentiary, in breaking and entering a man’s building where valuable property was stored in order that he, plaintiff, might steal it.” Id. at 128, 45 O.O. at 132, 100 N.E.2d at 241. See, also, Annotation, Civil Liability for Use of Firearm in Defense of Habitation or Property (1965), 100 A.L.R.2d 1021, 1038. We are not convinced that this established precedent should be changed.
Davidson’s second proposition of law suggests that a finding of assumption of risk precludes a claim for willful or wanton misconduct. That proposition is not properly before this court because the jury in this case was never presented with a claim that Davidson had acted willfully or wantonly.
In his third proposition of law Davidson argues that a homeowner is justified in using deadly force to protect family or property against an intruder who is *124trespassing to commit a felony. Davidson thereby asserts the existence of privilege, an affirmative defense. A privileged act is one which ordinarily would be tortious but which, under the circumstances, does not subject the actor to liability. 1 Restatement of the Law 2d (1965), Section 10(1); Prosser & Keeton, The Law of Torts (5 Ed.1984) 108-109, Section 16.
We agree with the trial court and the court of appeals that Davidson was not .entitled to an instruction on the affirmative defense of self-defense. We recognize that a defendant may be relieved of liability for tortious conduct by proving that such conduct was in self-defense. 1 Restatement of Torts, supra, Section 63 et seq.; see, also, Skinner v. Brooks (1944), 74 Ohio App. 288, 292, 29 O.O. 437, 438, 58 N.E.2d 697, 698 (burden of proving affirmative defense is on defendant). However, a trial court need not instruct the jury where there is insufficient evidence to support an issue. In reviewing a record to ascertain whether sufficient evidence exists to support the giving of an instruction, an appellate court should determine whether the record contains evidence from which reasonable minds might reach the conclusion sought by the instruction. Murphy v. Carrollton Mfg. Co. (1991), 61 Ohio St.3d 585, 591, 575 N.E.2d 828, 832.
Where a defendant has used deadly force, the defense of self-defense requires the defendant to prove that he reasonably believed that he was in danger of death or serious bodily harm and could prevent that harm only by the immediate use of deadly force. 1 Restatement of Torts, supra, Section 65(1).
The court of appeals found insufficient evidence in the record from which a jury could reasonably conclude that Davidson had a bona fide belief that he or his family were in imminent danger of death or great bodily harm. Both Davidson and his family were inside the house with all the doors locked while Goldfuss and Vanderwall were at least one hundred feet away when first observed at the pole barn. The evidence did not warrant an instruction on self-defense.
The court did charge the jury on the privilege of defense of property, as follows: “[A] landowner may use such force as is reasonably necessary in defense of his property. A trespasser who intends to steal and is about to enter a building to commit a theft is not entitled to any affirmative notice warning him that the landowner may use reasonable force to prevent the theft and the trespasser assumes that risk. The landowner may use such force as he in good faith reasonably believes will be necessary to prevent the theft and repel the trespasser. The landowner’s right to use reasonable force extends only to the right to prevent the theft; that is, once the threat of the theft ceases, the right to use reasonable force to prevent the theft also ceases.
“Now to determine whether the defendant’s use of force by discharging a firearm was reasonably necessary to prevent the theft of his property, you must put yourselves in his position, with his knowledge or lack of knowledge of the *125circumstances that surrounded him at the time of the shooting. And you must consider the conduct of the decedent and determine whether his acts caused the defendant to reasonably believe that such force was necessary to prevent the decedent from stealing his property.”
We find no error prejudicial to Davidson in this instruction.
Finally, any issues pertaining to the doctrine of primary assumption of risk were not timely raised by Davidson in this case. In Gallagher v. Cleveland Browns Football Co., supra, 74 Ohio St.3d 427, 659 N.E.2d 1232, we stated, as syllabus law, that “[flailure to raise primary assumption of risk before or during trial precludes the defendant from raising the defense for the first time in a motion for judgment notwithstanding the verdict.” Because the doctrine of primary assumption of risk was first raised in this case, as in Gallagher, in a motion for judgment notwithstanding the verdict, the law established in Gallagher precludes further consideration of that doctrine in this case.
The judgment of the court of appeals is reversed, and the cause is remanded for entry of judgment in accordance with the jury verdict.

Judgment reversed and cause remanded.

F.E. Sweeney and Pfeifer, JJ., concur.
Douglas and Resnick, JJ., concur in judgment only.
Cook, J., separately concurs in judgment only.
Lundberg Stratton, J., concurs in part and in the syllabus, and dissents in part.